Name: Commission Directive 94/3/EC of 21 January 1994 establishing a procedure for the notification of interception of a consignment or a harmful organism from third countries and presenting an imminent phytosanitary danger
 Type: Directive
 Subject Matter: documentation;  information and information processing;  agricultural policy;  agricultural activity;  natural and applied sciences
 Date Published: 1994-02-05

 5.2.1994 EN Official Journal of the European Communities L 32/37 COMMISSION DIRECTIVE 94/3/EC of 21 January 1994 establishing a procedure for the notification of interception of a consignment or a harmful organism from third countries and presenting an imminent phytosanitary danger THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Commission Directive 93/110/EEC (2), and in particular Article 15 (4) thereof, Whereas in the case of consignments of plants, plant products or other objects, or of isolated harmful organisms, from third countries, whether or not listed in Part B of Annex V to Directive 77/93/EEC, which are considered to involve an imminent danger of the introduction or spread of the harmful organisms, whether or not listed in Annexes I and II thereto, the Member State concerned shall inform the Commission and the other Member States of the measures taken to protect the territory of the Community from that danger; Whereas that information should, on the one hand, assist the Commission in evaluating the scope of the interception and the resulting dangers and, where appropriate, in preparing as fast as possible any measures of protection or eradication in cooperation with the Member State concerned and, on the other hand, help the other Member States to face this danger; Whereas for that purpose the Commission should establish a network for the notification of new occurrences of harmful organisms in accordance with the first indent of Article 19a (6) of the said Directive; Whereas it is important that all relevant points of entry into the Community, potentially affected by an interception, as well as the Commission itself, shall immediately be informed of every interception at a point of entry into the Community, of a consignment of plants, plant products or other objects capable of presenting an imminent danger of introducing or spreading harmful organisms; Whereas the role of the single central authority of each Member State is to coordinate matters relating to plant health under Directive 77/93/EEC; Whereas such coordination includes the task of dispatching the notifications of interception between Member States as well as to all relevant points of entry within the territory of the Member State concerned which might be affected by an interception; Whereas it is appropriate to establish a standard Community printed form for notification of interception, to be used by the relevant departments of the Member Sates; Whereas the effective operation of the system requires the establishment of an information network for the use and processing of the information contained in those forms; Whereas management of the system does not preclude use of part of the information contained in notification of interception forms for the purposes of the Convention for the Establishment of the European and Mediterranean Plant Protection Organization, signed in Paris on 18 April 1951, as last amended on 21 September 1988; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 For the purpose of this Directive, interception shall mean any action taken or to be taken by a Member State pursuant to Article 12 (8) of Directive 77/93/EEC in respect of all or part of a consignment from a third country of plants, plant products or other objects, or of an organism harmful to plants or plant products, which does not meet the provisions of that Directive. Article 2 1. Member States shall ensure that in the event of an interception, notification of interception is sent no later than two working days after the date of interception, except where a breach of Article 12 (1) (b) of Directive 77/93/EEC is committed, and preferably more rapidly in the case of an interception having involved a refusal, except where this is only a breach of Article 12 (1) (b) of that Directive, to the following:  their own single central authority having responsibility,  their own relevant responsible official bodies,  their own points of entry in question,  the single central authorities of the other Member States, without prejudice to the specific provisions of Article 4 of this Directive,  the Commission. 2. The single central authority of the Member State having received notification of interception from another Member State ensure, immediately on receipt, that the information is sent to its own points of entry in question. Article 3 Notification of interception shall be made on a form which conforms to the model shown in the Annex, duly completed in accordance with the recommendations in the guidelines for experts and national inspectors carrying out their activities under the second indent of Article 19 (a) (6) of Directive 77/93/EEC. Article 4 Without prejudice to the fourth indent of Article 2 (1), and at the request of the Member State concerned, the Commission will take charge of dispatching the notifications of interception as the establishment of the network defined under the first indent of Article 19 (a) (6) of Directive 77/93/EEC progresses, by sending to the other Member States a form which conforms to that set out in the Annex of this Directive, duly completed. Article 5 In order to fulfil the obligations related to this Directive, Member States shall preferably make use of the network set up by the Commission. Article 6 At the request of the Member State concerned and within the limits of the network set up by the Commission, the Commission shall forward the notification of interception forms to the European and Mediterranean Plant Protection Organization, to which Member States are required to forward any information on interception, pursuant to the Convention for the establishment of that Organization. Consequently, the Commission shall send to that Organization a form which conforms to that set out in the Annex, duly completed, but omitting points 1, 2, 3, 15 (c) to (g) and 17 of the form. Article 7 1. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive three months after its publication in the Official Journal of the European Communities. They shall immediately inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. 2. Member States shall immediately communicate to the Commission all provisions of national law which they adopt in the field covered by this Directive. The Commission shall inform the other Member States thereof. Article 8 This Directive shall enter into force on the twentieth day following its publication in the Official Journal of the European Communities. Done at Brussels, 21 January 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 303, 10. 12. 1993, p. 19. ANNEX Model form provided for in Articles 3 and 4